United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Kinston, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1624
Issued: October 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2019 appellant filed a timely appeal from a May 13, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days elapsed
from OWCP’s last merit decision, dated January5, 2017, to the filing of this appeal, pursuant to

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated October 23,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1624 (issued
October 23, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).

the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
This case has been previously before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 15, 2012 appellant, then a 30-year-old food inspector, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome, bilateral
cubital tunnel syndrome, and a right trigger thumb while in the performance of duty inspecting
poultry. OWCP accepted the claim for bilateral carpal tunnel syndrome. It subsequently expanded
acceptance of the claim to include bilateral cubital tunnel syndrome and right trigger finger.
On April 19, 2015 appellant filed an occupational disease claim (Form CA-2) alleging that,
on or before June 27, 2014, he sustained renal failure and PTSD consequential to the bilateral
upper extremity conditions.
In reports dated September 30, 2015 to March 1, 2016, Dr. Lawrence N. Larabee, Jr., a
Board-certified orthopedic surgeon, noted limited motion of the right shoulder.
In a March 16, 2016 report, Dr. Herbert White Jr., Board-certified in physical medicine
and rehabilitation and serving as a DMA, noted 19 percent permanent impairment of the right
shoulder due to restricted motion.
In a development letter dated June 22, 2016, OWCP advised appellant of the type of
evidence needed to establish a consequential right shoulder condition. It afforded him 30 days to
submit the necessary evidence.

2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 5, 2017 decision, OWCP received additional evidence. Appellant
also submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.
4

Docket No. 17-1084 (issued April 2, 2018).

2

In response appellant submitted June 22 and August 8, 2016 statements requesting
reinstatement on the periodic rolls and an attendant allowance. He also submitted claims for travel
reimbursement.
By decision dated August 8, 2016, OWCP denied expansion of the claim to include a
consequential right shoulder condition as the medical evidence of record was insufficient to
establish causal relationship between that additional condition and to the accepted upper extremity
conditions.
On October 29, 2016 appellant requested reconsideration. He alleged that Dr. Larabee had
informed OWCP that appellant’s work duties and bilateral carpal tunnel syndrome had caused a
right shoulder condition.
In an August 30, 2016 report, Dr. Larabee noted appellant’s complaint of the gradual onset
of right shoulder pain over the past two months with no specific injury. On examination of the
right shoulder, he observed moderate tenderness over the acromioclavicular joint at the internal
insertion of the rotator cuff, positive Hawkins and Neers tests, and restricted motion. Dr. Larabee
diagnosed right shoulder impingement. In a September 7, 2016 report, he opined that the
diagnosed right shoulder impingement was not directly related to the accepted employment
conditions.
Appellant also submitted a September 6, 2016 report by Dr. Harrison G. Tuttle, a Boardcertified orthopedic surgeon, who diagnosed severe right ulnar nerve dysfunction affecting the
right hand, wrist, and forearm. He also provided December 8, 2016 electrodiagnostic studies of
the upper extremities.
By decision dated January 5, 2017, OWCP denied modification of the August 8, 2016
decision.
On March 14, 2018 appellant requested reconsideration and submitted additional evidence.
On July 13, 2017 Dr. Tuttle performed authorized right ulnar nerve decompression at
elbow with ulnar nerve wrap and anterior muscular transposition with flexor pronator mass tendon
lengthening. On November 16, 2017 he performed left ulnar nerve decompression at the wrist and
left carpal tunnel release. Dr. Tuttle provided periodic progress notes. In a February 15, 2018
report, he noted that he could not provide an impairment rating for a shoulder condition as he was
not a shoulder specialist.
In a report dated May 8, 2018, Dr. Semaan El-Khoury, an attending internist, diagnosed
end-stage renal disease. He found appellant totally disabled from work.
Appellant also submitted a March 7, 2018 functional capacity evaluation by Nathan Hill, a
physical therapist; a January 9, 2018 report by Ashley Mason, a physician assistant; March 6 and
April 5, 2018 reports by Margaret Ann Dillon, a nurse practitioner; and literature regarding kidney
conditions.

3

By decision dated June 8, 2018, OWCP denied appellant’s March 14, 2018 request for
reconsideration of the January 5, 2017 decision finding that it was untimely filed and failed to
demonstrate clear evidence of error.
On April 4, 2019 appellant again requested reconsideration. He submitted statements
asserting that Dr. Larabee’s reports were sufficient to establish a consequential right shoulder
condition. Appellant also submitted additional medical evidence.
In a July 10, 2018 report, Dr. Bruce D. Wilhelmsen, a Board-certified orthopedic surgeon,
noted good abduction and forward flexion of the right arm. He obtained x-rays of the right
shoulder, which demonstrated normal glenohumeral and lateral relationships. Dr. Wilhelmsen
reassured appellant that his right shoulder was normal.
In reports dated August 8 and September 5, 2018, Dr. Larabee noted scapular wasting of
the right shoulder with nerve pain. He diagnosed right scapular winging and impingement
syndrome of the right shoulder.
A September 4, 2018 magnetic resonance imaging (MRI) scan of the right shoulder
demonstrated mild tendinosis of the supraspinatus and infraspinatus tendons.
In a February 18, 2019 report, Dr. El-Khoury diagnosed bilateral hand and wrist conditions
but did not address appellant’s right shoulder.
In a March 26, 2019 report, Dr. Larabee opined “with complete medical certainty, there is
no question the right shoulder dysfunction, pain, rotator cuff partial tear, overuse syndrome,
impingement” and acromioclavicular joint arthritis was exacerbated by the weakness of the right
hand, elbow, and right wrist caused by accepted carpal tunnel syndrome and ulnar neuritis
beginning in 2012.
Appellant also submitted March 6 and April 5, 2018 reports by Ms. Dillon, July 31, 2018
and May 2, 2019 reports by Penny Brown, a nurse practitioner, and a February 28, 2019 report by
Ayanna Whitfield, a nurse practitioner.
By decision dated May 13, 2019, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.”
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.6 Timeliness is determined by the document receipt date (i.e.,

5

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

4

the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).7
Imposition of this one-year filing limitation does not constitute an abuse of discretion.8
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.9 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.10 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision.
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
The most recent merit decision on the issue of a consequential right shoulder condition was
January 5, 2017. As appellant’s request for reconsideration was not received by OWCP until
April 4, 2019, more than one year after the January 5, 2017 decision, it was untimely filed.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8
G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
10

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 7 at Chapter 2.1602.5 (February 2016).
11

J.S., Docket No. 20-0337 (issued July 15, 2020); J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket
No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).
12

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

5

Consequently, appellant must demonstrate clear evidence of error by OWCP in denying the
claim.13
In support of his untimely request for reconsideration, appellant asserted that medical
reports from Dr. Larabee were sufficient to establish his claim for a consequential right shoulder
condition. In reports dated August 8 and September 5, 2018, Dr. Larabee diagnosed right shoulder
impingement syndrome and right scapular winging. He opined in a March 26, 2019 report that
appellant developed right rotator cuff syndrome with impingement and acromioclavicular arthritis
due to overcompensating for right hand weakness due to accepted carpal tunnel syndrome and
cubital tunnel syndrome. However, these reports do not raise a substantial question concerning
the correctness of OWCP’s January 5, 2017 decision as they do not demonstrate the consequential
injury claim was improperly denied since they merely show that the evidence could have been
construed to produce a contrary conclusion.
Appellant also submitted a July 10, 2018 report from Dr. Wilhelmsen and a February 18,
2019 report from Dr. El-Khoury. However, as neither of these reports addressed a right shoulder
condition, they are irrelevant to the underlying issue, and therefore insufficient to demonstrate
clear evidence of error in OWCP’s January 5, 2017 decision.14
Appellant also submitted reports by Ms. Brown and Ms. Dillon, both nurse practitioners.
As nurse practitioners are not considered physicians under FECA, their medical findings and
opinions are of no probative value and are insufficient to establish entitlement to compensation
benefits.15 Likewise, the September 4, 2018 imaging study also lacks probative value as it does
not address whether the accepted employment conditions caused or contributed to a right shoulder
condition.16 Therefore this evidence is also insufficient to shift the weight of the evidence and
raise a substantial question as to the correctness of OWCP’s decision.17
The Board has held that the term clear evidence of error is intended to represent a difficult
standard. The claimant must present evidence that on its face shows that OWCP made an error.18

13
20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57
ECAB 149 (2005).
14

S.C., supra note 12.

15

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See id. at § 8101(2); M.J., Docket No. 19-1287 (issued January 13, 2020); P.H., Docket No. 19-0119 (issued July 5,
2019); T.K., Docket No. 19-0055 (issued May 2, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as nurses, physician assistants, and physical therapists are not competent to render a medical opinion
under FECA). See W.Z., Docket No. 20-0191 (issued July 31, 2020) (a nurse practitioner is not considered a physician
under FECA).
16

M.C., Docket No. 19-1074 (issued June 12, 2020); N.B., Docket No. 19-0221 (issued July 15, 2019).

17

Supra note 12.

18

G.B., Docket No. 19-1762 (issued March 10, 2020).

6

It is not enough merely to establish that the evidence could be construed so as to produce a contrary
conclusion.19
None of the evidence submitted by appellant in connection with his untimely
reconsideration request manifests on its face that OWCP committed an error in its January 5, 2017
decision denying expansion of appellant’s claim. Appellant has not submitted evidence of
sufficient probative value to raise a substantial question as to the correctness of OWCP’s
decision.20 The Board thus finds that OWCP properly denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.21
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim finding that it was untimely filed and failed to demonstrate clear evidence of
error.

19

U.C., Docket No. 19-1753 (issued June 10, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018).

20

C.D., Docket No. 19-1462 (issued June 26, 2020).

21

See J.D., Docket No. 18-1765 (issued June 11, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2019 decision of the Office of Workers’
Compensation Program is affirmed.
Issued: October 28, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

